Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 10 and 15 and 18 require the combination of expandable and collapsible frames and a frame that incrementally locks via a ratcheting mechanism.  The specification appears to only describe these features as alternatives and is unclear that both features was originally described.  Claims 16-20 depend from claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-9,11-14 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Srivastava USPN 6951571.
Regarding claim 1,8 Srivastava discloses in Figures 1-8 a prosthetic heart valve comprising: a frame having first and second end portions, a longitudinal axis extending between the first and second end portions, and a plurality of struts interconnected by a plurality of pivoting joints 10/12/20, wherein the frame is movable between an expanded configuration and a compressed configuration; a valve component inside the frame, the valve component comprising a plurality of leaflets; and an actuation mechanism comprising a first expansion element and a second expansion element (e.g. telescoping ends of 15), wherein the first expansion element is coupled to the frame at a first location, wherein the second expansion element is coupled to the frame at a second location axially spaced from the first location (between hubs 10 and 20), wherein the actuation mechanism is configured such that moving the first expansion element and the second expansion element toward each other in a first direction parallel to the longitudinal axis of the frame results in the frame moving from the compressed configuration to the expanded configuration, and wherein the actuation mechanism is configured such that moving the first expansion element and the second expansion element away from each other in a second direction parallel to the longitudinal axis of the frame results in the frame moving from the expanded configuration to the compressed configuration.
Regarding claim 2,9 structure 15 comprises opening and a rod axially extending through the opening.
Regarding claims 3-4,11 a pull wire 18 of delivery apparatus is releasably coupled.
Regarding claim 5-7,12-14 a catheter shaft and lumen containing the actuation member (wire) are configured to move the expansion elements and deliver the valve to an aortic valve via retrograde and/or femoral artery.  See abstract and columns 11-14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Srivastava USPN 6951571 as applied to claims 1-9,11-14 supra, and further in view of White et al. USPN 7628802
Srivastava, as applied to claims 1-9,11-14 supra, meet the limitations of claims 10,15-20 but does not explicitly disclose a ratcheting mechanism to incrementally lock the diameter of the frame after expansion and male/female components (claim 18).  Srivastava discloses with respect to Figure 7 an alternative function for locking the expanded diameter using joints 20a.  White teaches an expandable vascular support structure implant having a ratcheting mechanism for locking at incremental diameters.  The support support may also be reversibly expanded as in Srivastava.  The White mechanism also includes male bumps and female holes. See White column 12 lines 16-23 and Figures.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the support structure of Srivastava to include a ratcheting lock mechanism including male and female parts as taught in White to provide the ability to lock in a desired diameter for the implanted structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774